DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Traylor (US Patent Application Publication No. 2004/0188096) in view of Rendusara et al. (US Patent Application Publication No. 2017/0089192).
In reference to claim 1, Traylor discloses a method comprising:
monitoring lowering of a pump assembly 1 into a borehole (Fig. 6, step 630); 
preventing an output of power from a power source to a cable 2 coupled to the pump assembly 1 while the pump assembly 1 is lowered (Fig. 6, output of power only occurs later, at step 650); and in response to determining that the pump assembly 1 has stopped (par. 0021, “After reaching the appropriate location in the well, the packer 3 is activated to seal between the liner 5 and the 
allowing the output of power from the power source to the cable 2 coupled to the pump assembly 1 (Fig. 6, step 650).
Traylor fails to disclose monitoring the cable for one or more data transmissions from a downhole gauge in the pump assembly; and determining whether the cable is damaged based, at least in part, on the data transmission monitoring.
Rendusara ‘192 discloses monitoring the cable (par. 0031, data is transmitted by the same cable that powers the pump) for one or more data transmissions from a downhole gauge (Fig. 10, any of sensors 1060) in the pump assembly; and determining whether the cable is damaged based, at least in part, on the data transmission monitoring (par. 0109, “identification block 1050 for identifying one or more system states”; par. 0111, “a system state may relate to one or more power cables”; par. 0136 “assessing health and/or predicting lifetime of a cable”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to monitor the cable for data transmissions from a downhole gauge in the pump assembly and use that data to determine whether the cable is damaged so that an operator can assess the functionality of the cable.

In reference to claim 15, Traylor discloses 
monitoring lowering of a pump assembly 1 into a borehole (Fig. 6, step 630); 
preventing an output of power from a power source to a cable 2 coupled to the pump assembly 1 while the pump assembly 1 is lowered (Fig. 6, output of power only occurs later, at step 650); and in response to determining that the pump assembly 1 has stopped (par. 0021, “After reaching the 
allowing the output of power from the power source to the cable 2 coupled to the pump assembly 1 (Fig. 6, step 650).
Traylor fails to disclose a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations; and Traylor fails to disclose monitoring the cable for one or more data transmissions from a downhole gauge in the pump assembly; and determining whether the cable is damaged based, at least in part, on the data transmission monitoring.
Rendusara ‘192 discloses monitoring the cable (par. 0031, data is transmitted by the same cable that powers the pump) for one or more data transmissions from a downhole gauge (Fig. 10, any of sensors 1060) in the pump assembly; and determining whether the cable is damaged based, at least in part, on the data transmission monitoring (par. 0109, “identification block 1050 for identifying one or more system states”; par. 0111, “a system state may relate to one or more power cables”; par. 0136 “assessing health and/or predicting lifetime of a cable”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to monitor the cable for data transmissions from a downhole gauge in the pump assembly and use that data to determine whether the cable is damaged so that an operator can assess the functionality of the cable.
Rendusara ‘192 discloses that computer-readable media can be used to store instructions for a processor that monitors operation of a pump (par. 0159).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a processor and computer-readable .

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Traylor (US Patent Application Publication No. 2004/0188096) in view of Rendusara et al. (US Patent Application Publication No. 2017/0089192) as applied to claims 1 and 15 above, and further in view of Rendusara et al. (US Patent Application Publication No. 2016/0281479).
In reference to claim 2, Rendusara ‘192 discloses monitoring voltage and current on the cable in response to allowing the output of power from the power source to the cable (par. 0140); 
determining whether voltage and current measured on the cable are within a desired range and controlling the voltage and current to maintain them in those ranges (pars. 0164, Fig. 12; par. 0237 and Fig. 18); but fails to disclose terminating the output of power to the cable based on a determination that the voltage and current measurements are not within the safe range.
Rendusara ‘479 discloses monitoring the current and voltage in an ESP system and that the ESP “may then be stopped” (par. 0044) if the monitored voltage and current are not within a safe range (par. 0044, Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to terminate output of power to the cable based on a determination that voltage and current measurements are not within safe ranges to ensure that high currents or voltages do not damage any of the downhole equipment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Traylor (US Patent Application Publication No. 2004/0188096) in view of Rendusara et al. (US Patent Application Publication No. 2017/0089192) as applied to claim 1 above, and further in view of Fripp et al. (US Patent Application Publication No. 2015/0083399.

Fripp discloses that synchronization-pulse signals on the cable 110 can be used to determine whether or not the cable is damaged (pars. 0025-0027).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use synchronization-pulse signals so that impedance changes in the cable can be used to determine if the cable is damaged.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Traylor (US Patent Application Publication No. 2004/0188096) in view of Rendusara et al. (US Patent Application Publication No. 2017/0089192) as applied to claim 1 above, and further in view of Bell et al. (US Patent Application Publication No. 2014/0216735).
In reference to claim 8, Traylor and Rendusara ‘192 fail to disclose that monitoring the lowering of the pump assembly comprises monitoring motion of a spool that contains the cable that is lowered into the borehole.
Bell discloses that a spool 200 can be monitored by a sensor (par. 0030) to determine the measured location of a downhole tool (par. 0024, “the measured location of the sandline tools”, “measurements are made with an instrumented sandline spool 200”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to monitor the lowering of the pump assembly by monitoring motion of a spool to ensure that the pump is safely lowered to the desired depth in the well.

In reference to claim 9, Traylor discloses a system comprising:
a pump assembly 1; 
a power source (par. 0020, power conduit 2 implies the existence of a power source); 
preventing an output of power from a power source to a cable 2 coupled to the pump assembly 1 while the pump assembly 1 is lowered (Fig. 6, output of power only occurs later, at step 650); and in response to determining that the pump assembly 1 has stopped (par. 0021, “After reaching the appropriate location in the well, the packer 3 is activated to seal between the liner 5 and the submersible pump 1”, the “appropriate location” and actuation of the packer implies that an operator or some element of the system was monitoring the pump and has determined that the pump assembly has stopped at the desired location),
allowing the output of power from the power source to the cable 2 coupled to the pump assembly 1 (Fig. 6, step 650).
Traylor fails to disclose that the pump assembly comprises a downhole gauge; 
a spool to hold at least a portion of a cable; or 
a processor; and
a computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to, 
monitor the cable for one or more data transmissions from a downhole gauge in the pump assembly; and
determine whether the cable is damaged based, at least in part, on the data transmission monitoring.
Rendusara ‘192 discloses that computer-readable media can be used to store instructions for a processor that monitors operation of a pump (par. 0159).  It would have been obvious to a person 
Rendusara ‘192 also discloses monitoring the cable (par. 0031, data is transmitted by the same cable that powers the pump) for one or more data transmissions from a downhole gauge (Fig. 10, any of sensors 1060) in the pump assembly; and determining whether the cable is damaged based, at least in part, on the data transmission monitoring (par. 0109, “identification block 1050 for identifying one or more system states”; par. 0111, “a system state may relate to one or more power cables”; par. 0136 “assessing health and/or predicting lifetime of a cable”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to monitor the cable for data transmissions from a downhole gauge in the pump assembly and use that data to determine whether the cable is damaged so that an operator can assess the functionality of the cable.
Last, Bell discloses that a spool 200 can hold a cable 108 (see Fig. 6).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose a cable on a spool so that the cable can be wound or unwound as needed.
In reference to claim 11, Rendusara ‘192 discloses monitoring voltage and current on the cable in response to allowing the output of power from the power source to the cable (par. 0140, “the cable module 1152 can include states that represent states that may depend on input to one or more conductors of a cable, output from one or more conductors of a cable, operational temperature of one or more portions of a cable, voltages within a cable, currents within a cable (e.g., or to ground)”).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Traylor (US Patent Application Publication No. 2004/0188096) in view of Rendusara et al. (US Patent Application  as applied to claim 9 above, and further in view of Rendusara et al. (US Patent Application Publication No. 2016/0281479).
In reference to claim 10, Rendusara ‘192 discloses monitoring voltage and current on the cable in response to allowing the output of power from the power source to the cable (par. 0140); 
determining whether voltage and current measured on the cable are within a desired range and controlling the voltage and current to maintain them in those ranges (pars. 0164, Fig. 12; par. 0237 and Fig. 18); but fails to disclose terminating the output of power to the cable based on a determination that the voltage and current measurements are not within the safe range.
Rendusara ‘479 discloses monitoring the current and voltage in an ESP system and that the ESP “may then be stopped” (par. 0044) if the monitored voltage and current are not within a safe range (par. 0044, Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to terminate output of power to the cable based on a determination that voltage and current measurements are not within safe ranges to ensure that high currents or voltages do not damage any of the downhole equipment.

Allowable Subject Matter
Claims 3-5, 7, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eckel et al. (US Patent No. 4,303,833), McCoy (US Patent Application Publication No. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



6/16/21